Citation Nr: 0617055	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  03-31 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for entitlement to service 
connection for an acquired psychiatric disorder, to include 
paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Maryland Veterans Commission


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from October 1969 to October 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Baltimore, Maryland Regional Office (RO) of the Department of 
Veterans Affairs (VA), which reopened the veteran's claim and 
denied entitlement to service connection on the merits.

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include paranoid 
schizophrenia, is addressed in the REMAND portion of the 
document below and is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder claimed as 
a nervous condition was denied by a May 1980 rating decision, 
which became final in the absence of an appeal.

2.  The evidence submitted since the May 1980 rating 
decision, by itself, or when considered with the previous 
evidence of record, raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

The May 1980 rating decision is final; new and material 
evidence sufficient to reopen a previously denied claim for 
entitlement to service connection for an acquired psychiatric 
disorder, to include paranoid schizophrenia, has been 
received; and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate all 
elements of his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, No. 04-181 (U.S. Vet. App., March 
31, 2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In light of the favorable determination with respect to 
whether new and material evidence has been submitted, and the 
need to remand for additional information with regard to the 
merits of the case, no further discussion of VCAA compliance 
is needed.

Analysis

Once a decision becomes final, absent submission of new and 
material evidence, a claim may not thereafter be reopened or 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 
3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996); 38 C.F.R. § 3.156 (2005).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  Evans, 9 Vet. App. at 283.

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Id; Justus v. 
Principi, 3 Vet. App. 510 (1992).

The veteran's initial application for VA benefits was 
received in July 1979, when he applied for service connection 
for a nervous disorder which he claimed existed in 1973.  

A private treatment report dated in April 1980 reflects that 
the doctor treated the veteran beginning in August 1975, and 
the veteran refused to continue treatment after several 
visits.  The doctor related that, at the time, he diagnosed 
the veteran as having chronic paranoid schizophrenia.  The 
doctor provided no further history of the veteran's mental 
illness nor did he express any opinion as to any relationship 
between the veteran's diagnosed paranoid schizophrenia and 
his active service.

The May 1980 rating decision determined that, in light of the 
absence of evidence in the service medical records for 
treatment for a nervous condition and the absence of any 
evidence of a diagnosis of a psychosis within one year of 
separation from active service, service connection was 
denied.  The May 1980 rating action, however, did grant 
service connection for chronic paranoid schizophrenia for 
treatment purposes only.

A June 1980 RO letter informed the veteran of the May 1980 
decision, as well as his appeal rights, and there is no 
record of the June 1980 letter having been returned as 
undeliverable.  Neither is there any record of the veteran 
having appealed the May 1980 rating action, and it became 
final in accordance with applicable law and regulation.  
38 C.F.R. § 19.118 (1980).

The May 1980 rating decision is the last final decision on 
the issue of entitlement to service connection for an 
acquired psychiatric condition, to include paranoid 
schizophrenia.

In December 2001, the veteran applied for entitlement to 
service connection for post-traumatic stress disorder (PTSD) 
due to an in-service sexual assault, and a January 2002 
rating decision denied the claim.  The veteran's timely 
Notice of Disagreement was received in April 2002, and it 
requested review before a Decision Review Officer (DRO) and a 
personal hearing.  In August 2002, however, the veteran 
informed the RO that his claim for entitlement to service 
connection for PTSD was inartfully articulated, that his 
intent was to reopen the previously denied claim for 
entitlement to service connection for paranoid schizophrenia, 
and that he withdrew his claim for PTSD.

An August 2002 deferred rating decision cited the DRO's 
Informal Conference Report and confirmed the veteran's 
withdrawal of his appeal of the PTSD claim, and the fact that 
he applied to reopen his previously denied claim for 
entitlement to service connection for paranoid schizophrenia.

The evidence added to the claims file since the May 1980 
rating decision consists of treatment records from Johns 
Hopkins Hospital which reflect the veteran's inpatient 
treatment for schizophrenia beginning in 1977 up to 1995.  
None of those treatment records reflect evidence of any 
relationship between the veteran's schizophrenia and his 
active military service, or place any of his treatment within 
one year of his release from active military service.  The 
same is true of treatment records received from Crownsville 
Hospital Center, and records of the Maryland Department of 
Health.  The former reflects record of treatment in 1977 
after an arrest for assault, and the latter reflects an 
involuntary admission after aggressive behavior.  Those 
records do not reflect any personal history of treatment or 
symptoms within one year of the veteran's separation from 
active service.

In support of his current application, the veteran submitted 
lay statements from his sister and his mother.  In her 
September 2002 statement, the veteran's sister related that 
prior to his separation from active service, during his 
visits home, the veteran was amiable, responsible, and 
clearly focused.  After his separation and return home, 
however, she recognized serious problems, as he spoke of 
being directed by voices to make decisions.  While she did 
not provide a specific date, the veteran's sister related 
that, not long after his separation from service, he related 
that a voice told him to leave town.  The veteran left 
Baltimore driving a Volkswagen, and he ended up in Anniston, 
Alabama.  His family knew he was in Anniston, as he once 
called his mother and told her he had been arrested there for 
vagrancy.  The sister and a friend flew to Anniston to get 
the veteran, but he had been released.  Based on a cab 
driver's tip, they found him hanging around the bus station.  
The veteran's sister described him as appearing paranoid, 
distraught, frail, eyes sunken, and his face was dirty.  She 
obtained a hotel room, where she fed him and cleaned him up 
for the trip home.  She related that, while driving back to 
Baltimore through Atlanta, Georgia, she had the veteran 
admitted to Grady Memorial Hospital, where he was sedated and 
treated for "a couple of days."  She related that she left 
the veteran's car at an Amtrak parking lot and they flew back 
to Baltimore, where he was admitted and treated by Dr. Pope.  
She related essentially the same information in an October 
2003 statement.

The veteran's mother related in her September 2002 statement 
that, after the veteran separated from service in 1973, he 
would start crying while talking to her and say he thought 
people were following him and trying to kill him.  At other 
times, while talking to him, he would stand straight up and 
start talking to himself, and sometimes he would play with 
and talk to the fire on the stove.  In her October 2003 
statement, she also related how the veteran's sister and her 
friend found him in Alabama and brought him back to 
Baltimore.

The Board notes, as set forth above, that the April 2003 
rating decision determined that new and material evidence to 
reopen the schizophrenia claim was received, reopened the 
claim and adjudicated it on the merits.  Nonetheless, the 
Board has the jurisdictional responsibility to consider 
whether it was proper to reopen the claim.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, the Board will 
determine whether new and material evidence has been received 
and, if so, consider entitlement to service connection on the 
merits, if the state of the claims file allows it.

As set forth above, at this stage of the appeal, any new 
evidence is presumed credible for determining whether it is 
material.  While none of the evidence added to the claims 
file since the May 1980 rating decision reflects a medical 
nexus between the veteran's diagnosed paranoid schizophrenia 
and his active military service, his sister's and mother's 
statements do provide probative lay evidence of apparently 
abnormal behavior by the veteran following his separation 
from active service.  The veteran's behavior, and statements 
made by him, are matters which lay persons are competent to 
provide evidence on.  38 C.F.R. § 3.159(a)(2) (2005); see 
also Fortuck v. Principi, 17 Vet. App. 173, 179-81 (2003).

In light of the presumed credibility of the statements of the 
veteran's sister and mother, the Board finds that their 
statements, along with the other evidence of record, present 
a reasonable possibility of substantiating the claim.  Thus, 
the test for submitting new and material evidence has been 
met.  As discussed in the remand below, however, the claims 
file is not sufficiently developed to address the veteran's 
appeal on the merits, and to do so would prejudice his rights 
to a proper adjudication.  See Bernard v. Brown, supra.


ORDER

New and material evidence to reopen a previously denied claim 
for entitlement to service connection for an acquired 
psychiatric disorder, to include paranoid schizophrenia, has 
been received, and the appeal is granted to that extent only.


REMAND

If the veteran was in fact arrested in Anniston, Alabama, 
local law enforcement agencies there may have a record of his 
arrest.  Those records, if still maintained, would confirm 
the date related by the veteran's sister and could also 
include descriptions of the veteran's demeanor and behavior 
by the arresting officer(s).

As referenced above, the claims file reflects that the 
veteran is in receipt of SSA benefits for his acquired 
psychiatric disorder.  Once VA is put on notice that the 
veteran is in receipt of such benefits, VA has a duty to 
obtain the related SSA records.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181 
(1992).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, supra, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  This procedural deficiency can 
be cured on remand by issuance of proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should obtain from SSA the 
records pertinent to the veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.

3.  The RO should ensure that any VA 
treatment records related to the 
veteran's acquired psychiatric disorder 
dating since June 2005 are obtained and 
associated with the claims file.

4.  The RO should inquire of the 
Anniston, Alabama Police Department and 
the Calhoun County, Alabama, Sheriff's 
Department as to whether there are any 
records of an arrest of the veteran there 
during the period 1973 to 1975.  If so, 
the RO should obtain the records and 
associate them with the claims file.

5.  After completing any additional 
development deemed necessary, the RO 
should again review the record.  If the 
benefit sought on appeal remains denied, 
the appellant and representative, if any, 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


